875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Junior Ray HOSKINS, Plaintiff-Appellant,v.Roy GILL, Defendant-Appellee.
No. 88-5833.
United States Court of Appeals, Sixth Circuit.
May 25, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Plaintiff, Junior Ray Hoskins, appeals a judgment in favor of defendant in a civil rights action.  He now moves for the appointment of counsel.  Upon review of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, an inmate at the Kentucky State Penitentiary, filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Western District of Kentucky.  As the basis of his claim for compensatory damages, he alleged that he had been involved in an altercation with a number of prison guards including defendant, Roy Gill.  Plaintiff further related that the confrontation had ended with his being placed in handcuffs and leg-irons and being made to lie face down on the floor outside his cell.  Finally, plaintiff alleged that while he was in that defenseless position, defendant forced his face onto the floor, causing a severe cut to his forehead.


3
Plaintiff's claims were eventually the subject of a jury trial conducted on June 24, 1988, at the conclusion of which the jury rendered a verdict in favor of defendant.  Upon the entry of a judgment to that effect, plaintiff filed this appeal.


4
This court has carefully reviewed the record, particularly the transcript of trial, in light of the arguments contained in plaintiff's brief and concludes that the district court committed no error which would warrant the reversal of the judgment in favor of defendants.  Accordingly, the motion for appointment of counsel is denied and the district court's final judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.